DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 Oct 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The Examiner notes that US Reference #6 should read “Picht et al” instead of “Pitch et al”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-11, 13-15 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Earl (US 3,926,204).
Regarding Claim 1, Earl discloses a valve subassembly (24, 27 and 16).  The subassembly comprising: 
a body plug (16) including a tubular side wall defining a central cavity (Figure 2 with cavity formed by 20) and one or more lateral flow apertures in the side wall (20A); 
a poppet (27 generally) including axially extending upper and lower stem portions (the upper stem portion is above 29A and the lower stem portion is at 31; Figure 2) and a radially extending poppet sealing portion between the upper and lower stem portions (29), with the lower stem portion and the poppet sealing portion being received in the central cavity of the body plug (within 20 shown in Figure 2); and 
a seat carrier (24 generally) assembled with the body plug (Figure 2) and including a central bore receiving the upper stem portion of the poppet therethrough (25A), the seat carrier retaining a seat seal in radial alignment with the poppet sealing portion (35).  
Regarding Claim 3, Earl discloses where the seat carrier (24) includes one or more lateral flow apertures (25B).  
Regarding Claim 4, Earl discloses where the seat seal (35) is staked into a lower end portion of the seat carrier (at 36).  
Regarding Claim 5, Earl discloses a poppet spring (22) disposed in the central cavity of the body plug (within 20), the poppet spring applying an upward biasing force to the poppet, toward sealing engagement with the seat seal (at 30; Figure 2).  
Regarding Claim 8, Earl discloses a valve (Figure 1). The valve comprising: 
a valve body housing (11) including a central bore (14) disposed between first and second end ports (12 and 13); and the valve subassembly of claim 1 (as discussed above), wherein the body plug is installed in the central bore of the valve body (within 14), such that at least one of the one or more lateral flow apertures is in fluid communication with the first end port (20A in communication with 12).  
Regarding Claim 9, Earl discloses where the body plug is threadably assembled with the central bore of the valve body housing (via 17 in Figure 2).  
Regarding Claim 10, Earl discloses where the body plug (16) includes an end flange (16) fastened to the valve body housing (via the threads at 17).  
Regarding Claim 11, Earl discloses a pressure regulator (Figure 1).  The pressure regulator comprising: 
a valve body housing (11) including a central bore (14) disposed between first and second end ports (12 and 13); 
a valve subassembly comprising: 
a body plug (16) including a tubular side wall defining a central cavity (Figure 2 with cavity formed by 20) and one or more lateral flow apertures in the side wall (20A); wherein the body plug is installed in the central bore of the valve body (within 14), such that at least one of the one or more lateral flow apertures is in fluid communication with the first end port (20A in communication with 12),
a poppet (27 generally) including axially extending upper and lower stem portions (the upper stem portion is above 29A and the lower stem portion is at 31; Figure 2) and a radially extending poppet sealing portion between the upper and lower stem portions (29), with the lower stem portion and the poppet sealing portion being received in the central cavity of the body plug (within 20 shown in Figure 2); and 
a seat carrier (24 generally) assembled with the body plug (Figure 2) and including a central bore receiving the upper stem portion of the poppet therethrough (25A), the seat carrier retaining a seat seal in radial alignment with the poppet sealing portion (35);
a loading mechanism (76) assembled with the valve body housing and operable to apply a set load force against the poppet for downward movement of the poppet (Figure 1); and 
a sensing element (51) disposed between the loading mechanism and the poppet to transmit the load force from the loading mechanism to the poppet (Figure 1), wherein when fluid pressure within one of the first and second end ports exceeds a pressure setting corresponding to the set load force, the sensing element is movable against the set load force to permit upward movement of the poppet (Figure 1).  
Regarding Claim 13, Earl discloses where the seat carrier (24) includes one or more lateral flow apertures (25B).  
Regarding Claim 14, Earl discloses where the seat seal (35) is staked into a lower end portion of the seat carrier (at 36).  
Regarding Claim 15, Earl discloses a poppet spring (22) disposed in the central cavity of the body plug (within 20), the poppet spring applying an upward biasing force to the poppet, toward sealing engagement with the seat seal (at 30; Figure 2).  
Regarding Claim 18, Earl discloses where the body plug is threadably assembled with the central bore of the valve body housing (via 17 in Figure 2).  
Regarding Claim 19, Earl discloses where the body plug (16) includes an end flange (16) fastened to the valve body housing (via the threads at 17).  
Regarding Claim 20, Earl discloses a method of replacing a poppet and seat seal in a regulator valve assembly (Figure 2). The method comprising: 
providing a regulator valve assembly (Figure 1) including a valve body (11) having a valve body housing defining a central bore (14), and a valve cartridge subassembly (24, 27 and 16) including a body plug (16) and a seat carrier (24) assembled together to retain the poppet and seat seal therebetween (Figure 1), the body plug being installed in the central bore (Figure 1); 
removing the valve cartridge subassembly from the valve body by disassembling the body plug from the valve body housing (Figure 2 via threads 17), thereby withdrawing the body plug, seat carrier, poppet, and seat seal from the central bore (Figure 2); and 
assembling a replacement valve cartridge subassembly with the regulator valve body to install a new poppet and seat seal in the valve body housing bore (via the threads 17; Figure 2).  
Regarding Claim 21, Earl discloses where the body plug includes a male threaded outer portion (Figure 2 at 17) and the central bore comprises a female threaded portion (Figure 2 at 17), wherein disassembling the body plug from the valve body housing comprises unthreading the body plug from the central bore (Figure 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl (US 3,926,204) in view of Vork et al (US 4,942,899).
Regarding Claims 2 and 12, Earl discloses all essential elements of the current invention as discussed above except for where the seat carrier is threadably assembled with the body plug.  
Vork et al teach a pressure regulator (Figure 1) with a seat carrier (30) and a body plug (28) where the seat carrier is threadably assembled with the body plug (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Earl to incorporate the teachings of Vork et al to provide for where the seat carrier is threadably assembled with the body plug.  Doing so would be combining prior art elements according to known methods (the threaded connection of Vork et al with the seat carrier of Earl) to yield predictable results (to provide for a secure connection between the seat carrier and the body plug; thereby allowing the body plug and seat carrier to be installed or removed as one piece).
Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl (US 3,926,204) in view of Picht et al (US 2015/0369393).
Regarding Claims 6 and 16, Earl discloses all essential elements of the current invention as discussed above except for a piston assembled with the central bore of the seat carrier and including a lower end portion engaging the upper stem portion of the poppet and an upper end portion extending above the seat carrier.  
Picht et al teach a pressure regulator (Figures 1-2) with a seat carrier (16) and a piston (64) assembled with the central bore of the seat carrier (within 74) and including a lower end portion (66) engaging the upper stem portion of the poppet (52) and an upper end portion extending above the seat carrier (72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Earl to incorporate the teachings of Picht et al to provide for a piston assembled with the central bore of the seat carrier and including a lower end portion engaging the upper stem portion of the poppet and an upper end portion extending above the seat carrier.  Doing so would be combining prior art elements according to known methods (the piston of Picht et al with the system of Earl) to yield predictable results (to allow for interaction between the poppet and the actuator and protect each element in the event of wear or malfunction of each other).
Regarding Claims 7 and 17, Picht et al teach where the piston includes a shoulder portion (64) that engages a counterbore in the central bore of the seat carrier (within 58) to retain the piston with the seat carrier (Figures 1 and 2).  
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl (US 3,926,204) in view of Bregazzi et al (US 9,835,256).
Regarding Claim 22, Earl discloses all essential elements of the current invention as discussed above including where the body plug includes a mounting plate (16) extending from an end portion of the body plug (Figure 2) but fails to expressly disclose wherein disassembling the body plug from the valve body housing comprises removing mounting bolts securing the mounting plate to the valve body housing.
Bregazzi et al teach a pressure regulator (Figure 5) with a body plug (128) including a mounting plate (the external end of the body shown in Figure 5) wherein disassembling the body plug from the valve body housing comprises removing mounting bolts (shown in Figure 5) securing the mounting plate to the valve body housing (to 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Earl to incorporate the teachings of Bregazzi et al to provide for wherein disassembling the body plug from the valve body housing comprises removing mounting bolts securing the mounting plate to the valve body housing.  Doing so would be combining prior art elements according to known methods (the mounting bolts of Bregazzi et al with the system of Earl) to yield predictable results (to provide a secure attachment of the body plug to the valve housing, thereby preventing unintentional loosening or unscrewing of the body plug, thereby resulting in fluid leaks).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753